Citation Nr: 0717810	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for chronic 
depression, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from January 1997 to 
June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
requirements to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran's service-connected chronic depression has 
been assigned a Global Assessment of Functioning (GAF) score 
of 55.  She does experience some restlessness and does not 
trust others, she does have social contact with others and 
her ability to work has not been severely affected by her 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
chronic depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1- 
4.14, 4.104, Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a VCAA 
notification letter sent to her by the agency of original 
jurisdiction (AOJ) in October 2002.  This letter was sent to 
the veteran prior to the initial AOJ decision.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation, and of 
her, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim for an 
increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

The Board recognizes that the VA was informed that the 
veteran had received some type of treatment from the 
University of Kentucky Psychiatric Center.  The VA contacted 
the veteran and attempted to obtain additional information 
concerning this treatment.  It also sought to obtain a 
release from the veteran that would have allowed the VA 
access to those records.  Unfortunately, the VA has still not 
received any records from the veteran nor has any additional 
information been forwarded to the VA by either the veteran or 
her representative indicating that the records would be 
forthcoming.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support her claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  However, the veteran has remained vague and almost 
disinterested in providing the needed information.  To the 
Board, it appears that the veteran has remained passively 
disinterested in providing assistance and has not provided 
information that is essential in obtaining the verifying 
evidence she alludes thereto.  See also Gobber v. Derwinski, 
2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).  The duty to assist is not a one-way street, and it 
is the conclusion of the Board that the veteran has not 
fulfilled her duty to cooperate in this matter.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran [appellant] 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence.  Ibid; Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In this instance, it seems that the 
appellant has failed to cooperate with the VA, to the 
detriment of her claim.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent a VA Mental Disorders Examination in October 2006 
and those results have been included in the claims folder.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with a 
Dingess-type  notice via a letter dated June 2006.  As such, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

As reported above, the veteran underwent a VA psychiatric 
examination in October 2006.  The veteran stated that she 
remained married but that she was not in counseling or 
receiving specific treatment by a psychiatrist or 
psychologist.  It was reported that the prescription 
medications she was taking for her depression helped to lift 
her depression but that she still was affected by fatigue and 
insomnia.  It is noted that fatigue and insomnia have not 
been attributed to her service-connected mental disorder nor 
have they been service-connected on a direct basis.  It was 
reported that she was capable of working and that she had 
social interactions with friends.  The veteran specifically 
told that examiner that she was "doing better now than she 
was doing [a] few years ago."  Panic attacks were denied as 
were hallucinations or manic behavior.  Although she stated 
that sometimes she experienced panic attacks, she further 
stated that it was her belief that she handled those attacks 
well.  Although the veteran complained of memory problems, 
when tested, short-term memory loss was not shown.  The 
doctor suggested that the veteran's remote memory was mildly 
impaired.  

The examiner further found that the veteran was not 
delusional and that she understood the outcome of her 
behavior.  Additionally, while the veteran's occupational 
abilities were affected by her nonservice-connected fatigue, 
the examiner concluded that the veteran's ability to work was 
not totally affected by her psychiatric disorder.  It was 
reported that the veteran had some problems with 
concentration and remained somewhat dysphoric and anxious.  

The record does indicate that the veteran underwent a VA 
Psychiatric Examination in February 2003.  However, following 
that exam, the veteran's VA therapist, along with the 
veteran, felt that the exam was highly inadequate.  
Nevertheless, the examiner diagnosed the veteran as suffering 
from an adjustment disorder with mixed anxiety and depressed 
mood.  The examiner found that the veteran's judgment was not 
impaired for the most part - it was noted that the veteran 
might have difficulties with relationships with the opposite 
sex.  The medical provider further reported that the 
veteran's concentration and memory were very good, and it was 
commented upon during the interview that the veteran dressed 
properly and in good hygiene.  Yet, the veteran did admit 
during the interview that she did experience panic attacks at 
least once a month and that she was sometimes depressed.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

Treatment records from 2000 to the present do show counseling 
and therapy sessions for the veteran's depression.  However, 
those same records imply that the veteran's condition has 
become less disabling through the use of prescription 
medications and her prior counseling.  Although the veteran 
did tell the VA examiner, in conjunction with the October 
2006 exam, that she was no longer in counseling, the records 
do indicate that when she has obtained prescription refills, 
she has had some contact with a medical professional.  
Nevertheless, the reports of contact do not note any 
additional manifestations or symptoms that were not mentioned 
in the above October 2006 examination report.  Also, the more 
recent VA medical records do show that the veteran did go to 
her local VA medical center for her depression.  However, a 
partial reasoning behind the treatment was to change or 
modify the medications that she was taking to stabilize her 
symptoms and to reduce any side effects.  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9434.  38 C.F.R. § 4.130 (2006) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9434 (2006).  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows assignment of GAF scores of 55.  A 
GAF score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF Score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Finally, a GAF Score of 
41 to 50 contemplates serious systems (e.g., suicidal 
ideation severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
50 for chronic major depression.  The medical records do 
attest to the veteran's depression and anxiety.  However, the 
veteran does have social interaction with others.  She no 
longer suffers from panic attacks and does not have anger 
management issues.  Additionally, the medical records do not 
indicate that the veteran's employment abilities have been 
solely affected by her depression and none of the medical 
professionals has suggested that the veteran "not work" 
because of her disorder.  Moreover, the medical records have 
not reported that the veteran has been acting grossly 
inappropriate or violent to herself or others.  Although, at 
times, the medical records indicate that the veteran was 
suffering from restlessness and irritability, over the course 
of the appeal, these same symptoms have not been consistently 
found upon examination or when the veteran has sought limited 
treatment.

The Board acknowledges the veteran's written statements 
presented in support of this claim.  However, the law is 
clear that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

It is the conclusion of the Board that the current 50 percent 
disability rating for chronic depression appropriate, and 
that a disability rating is excess of 50 percent is not 
warranted.  38 C.F.R. § 4.7 (2006).  The medical evidence of 
record indicates that the veteran does not exhibit reduced 
reliability with respect to occupational and social 
functioning.  She is not unable to perform daily tasks.  She 
does not suffer from consistent and chronic suspiciousness, 
chronic sleep impairment, or severe memory loss.  
Additionally, there is no evidence indicating that the 
veteran is incapable of maintaining social relationships.  It 
therefore appears that the symptoms and manifestations 
produced by the veteran's disability are already adequately 
compensated for by the assignment of the current 50 percent 
disability rating.  The evidence just does not show that the 
criteria for a disability rating in excess of 50 percent have 
been met.

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is no medical evidence of record that the 
veteran's nonservice-connected disabilities appear to be her 
more significant disorders and that the depression symptoms 
and manifestations account for only a portion of her 
dysfunction.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her chronic depression 
and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Hence, the veteran claim is denied.


ORDER

Entitlement to an increased evaluation for chronic 
depression, currently rated as 50 percent disabling, is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


